Citation Nr: 0842212	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-34 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for varicose veins, 
bilateral with left foot mild synovitis.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a visual disability, 
claimed as refractive error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The appellant served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 2007, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 2003 rating decision denied the veteran's service 
connection claim for varicose veins, bilateral with left foot 
mild synovitis; the veteran did not file a timely appeal 
following appropriate notice.

2.  Evidence received since the June 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
veteran's service connection claim for varicose veins, 
bilateral with left foot mild synovitis.  

3.  A September 2001 rating decision denied the veteran's 
service connection claim for a visual disability, claimed as 
a refractive error; the veteran did not file a timely appeal 
following appropriate notice.

4.  Evidence received since the September 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the veteran's service connection claim for a 
visual disability, claimed as a refractive error.  

5.  A refractive error is a developmental and constitutional 
defect, and is therefore not subject to compensation for VA 
purposes.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, declining to reopen a 
service connection claim for varicose veins, bilateral with 
left foot mild synovitis, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  Evidence received since the June 2003 rating decision 
that declined to reopen the service connection claim for 
varicose veins, bilateral with left foot mild synovitis, is 
not new and material, and the veteran's service connection 
claim for such disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The September 2001 rating decision, declining to reopen a 
service connection claim for a visual disability, claimed as 
refractive error, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

4.  Evidence received since the September 2001 rating 
decision that declined to reopen the service connection claim 
for a visual disability, claimed as a refractive error, is 
not new and material, and the veteran's service connection 
claim for such disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist 

claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004)

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen. With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO provided VCAA notice letters to the 
veteran in August 2004, December 2004, and August 2007.  The 
RO did inform the veteran as to why the claims were 
previously denied, and the Board notes that the bases as to 
why the claims were previously denied have remained the same.  
These letters also included the criteria for reopening the 
previously denied claims, and the criteria for establishing 
service connection.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denials.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service treatment  
records (STRs), VA medical evidence, and the veteran's 
contentions.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, the veteran indicated on a "SSOC 
Notice Response" form, received in October 2008, that he had 
no other information or evidence to submit.  He requested 
that his case be returned to the Board for further appellate 
consideration as soon as possible.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



	
II.  New and Material Evidence Claims

a.  Varicose Veins

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In this case, in a December 1977 rating decision, the RO 
denied service connection for varicose veins.  The veteran 
did not appeal that decision and it therefore became final.  
38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1977). 

In September 2000, the veteran sought to reopen his service 
connection claim for varicose veins, bilateral with mild 
synovitis.  The RO, in a September 2001 rating decision, 
denied the claim.  The veteran did not appeal that decision 
and it therefore became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

In October 2002, the veteran again sought to reopen the 
claim.  In a June 2003 rating decision, the RO denied the 
claim for varicose veins, bilateral with left foot mild 
synovitis on the basis that new and material evidence had not 
been submitted which reflected that varicose veins were 
present in service, nor was there evidence of a nexus between 
current varicose veins and service.  The veteran was notified 
of the June 2003 decision in the same month.  The veteran did 
not file a timely appeal, and thus the June 2003 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

In July 2004, the veteran again submitted a claim seeking to 
reopen his service connection claim for varicose veins.  Such 
claim was denied in the February 2005 rating decision which 
is the rating decision on appeal.

Based on the procedural history outlined above, the veteran's 
claim for varicose veins was last denied by the RO in the 
June 2003 rating decision.  

Under the controlling regulation, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Since the June 2003 rating decision is final, the veteran's 
service connection claim for varicose veins, bilateral with 
left foot mild synovitis, may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2008); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

At the time of the June 2003 rating decision, the claims 
folder contained STRs, VA medical evidence, and the veteran's 
contentions.  As noted, the RO denied the claim because there 
was no evidence of varicose veins during service, and no 
evidence of a nexus between current varicose veins and 
service.

Evidence received subsequent to the June 2003 rating decision 
consists of additional VA medical evidence, and the veteran's 
contentions.  

On review, the Board finds that new and material evidence has 
not been received subsequent to the June 2003 rating 
decision.  Although the VA medical evidence is new and shows 
continued treatment for varicose veins, it is not material in 
that it does not show that the veteran's varicose veins were 
shown during service and does not provide a link between the 
current varicose veins and active service.  

With regard to the veteran's statements to the effect that 
his varicose veins are related to his period of active 
service, the Board notes that the veteran, as a layperson, is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, the new evidence, either by itself or when considered 
with the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the varicose 
veins claim.  38 C.F.R. § 3.156 (2008).  It does not raise a 
reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence is not considered new and material 
for the purpose of reopening the service connection claim for 
varicose veins.  Accordingly, the claim is not reopened.

b.  Refractive Error

By way of procedural history, in a December 1961 rating 
decision, the RO denied service connection for a visual 
disability.  The veteran did not appeal that decision and it 
became final.  38 U.S.C. § 4005 (1958); 38 C.F.R. § 3.104 
(1956, Supp. 1961).

In September 2000, the veteran sought to reopen his service 
connection claim for a refractive error.  The RO, in a 
September 2001 rating decision, denied the claim.  The 
veteran did not appeal that decision and it became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).

In December 2004, the veteran again sought to reopen his 
claim seeking service connection claim for refractive error.  
Such claim was denied in the February 2005 rating decision, 
which is currently on appeal.  

Based on the procedural history outlined above, the veteran's 
claim for a refractive error was last denied by the RO 
September 2001.    

Evidence in the claims folder when the September 2001 rating 
decision was adjudicated included STRs, VA medical evidence, 
and the veteran's contentions.  STRs show that, in July 1954, 
the veteran developed a corneal ulcer as a result of a 
foreign object being lodged in his left eye.  Separation 
examination report dated in April 1955 shows visual acuity of 
20/20, bilaterally.  VA examination report dated in November 
1961 reflects a diagnosis of refractive error; examination of 
the eyes was otherwise normal.  The RO denied the claim in 
September 2001 because the veteran's refractive error is a 
developmental defect, and not subject to service connection.  

Evidence associated with the claims folder subsequent to the 
September 2001 rating decision consists of additional VA 
medical evidence and contentions by the veteran.  

On review, the Board finds that new and material evidence has 
not been received to reopen the service connection claim for 
a visual disability, claimed as refractive error.  VA medical 
evidence, specifically a June 2006 treatment note, shows a 
diagnosis of a refractive error and the optometrist noted 
that the veteran's cornea was clear, bilaterally.  
Notwithstanding the current treatment for a refractive error, 
the newly received medical evidence is not considered 
material because refractive errors are not injuries or 
diseases and, therefore, generally may not be service 
connected as a matter of express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9.  

With regard to the veteran's statements to the effect that he 
is entitled to service connection for a refractive error, the 
Board notes that the veteran, as a layperson, is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disability.  See Espiritu, supra   

In sum, the new evidence, either by itself or when considered 
with the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the refractive 
error claim.  38 C.F.R. § 3.156 (2008).  It does not raise a 
reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence is not considered new and material 
for the purpose of reopening the service connection claim for 
a visual disability, claimed as a refractive error.  
Accordingly, the claim is not reopened.


ORDER

New and material evidence has not been received to reopen a 
service connection claim for varicose veins, bilateral with 
left foot mild synovitis; the appeal is therefore denied.  

New and material evidence has not been received to reopen a 
service connection claim for a visual disability, claimed as 
refractive error; the appeal is therefore denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


